Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 11 – 16, 29, 30 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelson (US Pub. No. 2009/0315989 A1).
As to claim 8, Adelson shows a retrographic sensor (Fig. 1 and para. 20) comprising: a transparent structure 7 (Fig. 2 and para. 20); a transparent elastomeric pad 3 disposed on the transparent structure (Fig. 1 and para. 20); a semi-specular layer (reflective skin 2) disposed on the transparent elastomeric pad such that the transparent elastomeric pad is disposed between the semi-specular layer and the transparent structure (Fig. 1 and para. 20); and one or more light sources 5 configured to emit light into the transparent structure (Fig. 1 and para. 20).
As to claim 11, Adelson shows that the one or more light sources emit at least two different wavelengths of light in different positions along the transparent structure (Fig. 8 and paras. 35 and 36).
As to claim 12, Adelson shows that the semi-specular layer has a reflectance between 50% and 100% (para. 31).
As to claim 13, Adelson shows that the transparent structure includes an interior surface and an exterior surface (Fig. 1 and para. 20), wherein the interior surface and exterior surface of the transparent structure are separated by at least one side surface of the transparent structure (Fig. 1 and para. 20), wherein the one or more light sources emit light into the at least one side surface (Fig. 1 and para. 20).
As to claim 14, Adelson shows that the one or more light sources include a plurality of light sources arranged in an elongated array running parallel to the at least one side surface (Fig. 8 and paras. 35 and 36).
As to claim 15, Adelson shows an imaging device 4 oriented towards an interior surface of the transparent structure (Fig. 1 and para. 20).
As to claim 16, Adelson shows that the light is transported through the transparent structure and the transparent elastomeric pad by a light piping effect with multiple reflections (para. 31).
As to claim 29, Adelson shows a retrographic sensor (Fig. 1 and para. 20)  comprising: a transparent structure 7 including an interior surface and an exterior surface (Fig. 1 and para. 20); a transparent elastomeric pad 3 disposed on the exterior surface of the transparent structure (Fig. 1 and para. 20); an at least partially reflective layer 2 disposed on the transparent elastomeric pad such that the transparent elastomeric pad is disposed between the at least partially reflective layer and the transparent structure (Fig. 1 and para. 20); and one or more light sources 5 configured to emit light into the transparent structure (Fig. 1 and para. 20), wherein light from the one or more light sources is configured to be repeatedly reflected between the at least partially reflective layer and the interior surface (para. 31).
As to claim 30, Adelson shows that the at least partially reflective layer is a semi-specular layer (Fig. 1 and para. 20).
As to claim 36, Adelson shows that the one or more light sources includes a first light source positioned on a first side of the transparent structure and a second light source positioned on a second side of the transparent structure (Fig. 8 and para. 35), wherein the first light source and the second light source emit different wavelengths of light (Fig. 8 and paras. 35 and 36).
Allowable Subject Matter
Claims 1 – 7 and 18 – 28 are allowable.
Claims 9, 10, 17 and 31 – 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627